Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment with respect to pending claims 1-24 filed on August 27, 2021 have been fully considered. In view of the amendment of the independent claims 1, 9 and 18 to overcome previously cited prior arts, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bradski et al. (Pub. No. US 2016/0026253 A1) discloses a volumetric display comprising: a two-dimensional display (¶0272-an effective high-frame-rate and high bit depth display, that is well suited to presenting image slices in a frame sequential fashion. With such an approach, a three-dimensional volume that is desirably represented is functionally divided into a series of two-dimensional slices. Each of those two-dimensional slices is projected to the eye frame sequentially…); a varifocal optical system configured to receive image light from the two-dimensional display and focus the image light (Fig. 7A, element 166, ¶0272-each of those two-dimensional slices is projected to the eye frame 
Shin et al. (Patent No. US 9,106,902 B2) discloses wherein each sub-frame includes a plurality of pixels of the image frame binned into the sub-frame based on depth values associated with the pixels (Fig. 10, col. 11, lines 45-60: Depth information from each pixel may be managed as a continuous value to create a 3D image, or a depth may be segmented into N segments (depth planes) according to its value and pixels corresponding to each segment (depth plane) are collected to constitute a pixel set for the corresponding depth and create 3D content... 3D display device that provides two images of left and right eyes).
	Applicant uniquely claimed a distinct feature in the present invention, which is not found in the prior arts, either singularly or in combination. The feature is “…control the varifocal optical system to achieve a selected focal state associated with a sub-frame prior to image light 
	Independent claims 9 and 18, are directed to a system and method claims and similarly recite that above identified unique feature of the independent claim 1. Thus, claims 9 and 18 are allowed due to similar reason(s) set forth above with respect to claim 1. 
	Dependent claims 2-8, 10-17 and 19-24 are allowed by virtue of their dependency from allowed claims 1, 9 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488